In an action to declare, inter alia, that plaintiff was an employee of defendant Deepdale General Hospital at the time a certain act of malpractice was allegedly committed and that he is entitled to coverage under a policy of insurance issued to the hospital by defendant Ambassador Insurance Company, the said defendants appeal from a judgment of the Supreme Court, Nassau County, entered August 23, 1977, which, after a nonjury trial, declared, inter alia, that plaintiff was an employee of the defendant hospital at the time in question. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Meade at Special Term. Martuscello, J. P., Damiani, Titone and Cohalan, JJ., concur.